Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanghai United Imaging Healthcare Co (CN 104548372) in view of Wu et al (CN 1438602).

Shanghai discloses a method and a device for guaranteeing radiotherapy quality, a radiotherapy plan including a radiation field angle, a radiation field area, and dosage intensity distribution (equivalent to optical or light field information and dosage distribution), obtaining a patient’s actual dosage, which obviously corresponds to actual radiation field information (equivalent to actual optical or light field information);
obtaining a preset planned dosage, which obviously corresponds to a preset optical or light field and dosage distribution (equivalent to dosage distribution of reference optical or light field); comparing the difference between the actual dosage and the planned dosage (equivalent to a comparison analysis); and obtaining an error between the two, ensuring the patient’s actual dosage to be consistent with the planned dosage, and guaranteeing the radiotherapy quality.

Hence, Shanghai discloses a solution for adjusting the dosage according to the error between the two, but does not disclose "whether the actual optical or light field information is within a range of the preset optical or light field information” of claim 1.

Wu et al discloses a radiotherapy system for automatically computing prescription dosage, which compares the prescribed dosage (equivalent to actual optical or light field information) and radiotherapy plan system dosage (equivalent to preset optical or light field information) during the radiotherapy process, if the comparison error exceeds 3% (equivalent to a preset optical or light field information range), giving an alarm automatically.

Therefore, it would have been obvious to one skilled in the art to modify Shanghai to include determining if the actual light field information is within a preset error range, as taught by Wu et al, in order to determine if the therapy is outside of an acceptable and safe range so that the patient is not given the incorrect therapy.

With regard to claim 8, Shanghai clearly teaches a radioactive source for emitting radioactive waves; a detector for detecting the radioactive rays emitting and a processor for performing the method of analyzing and comparing the actual light field information with the pre-set or reference light field information as discussed above with regard to the method.

With respect to claims 2-3, 9 and 11, Shanghai discloses that the dosage error generated on the day of therapy is offset from the planned dosage of next day (equivalent to determining a therapy plan of claims 2 and 9, and adjusting the next therapy plan of claims 3 and 11); and Wu et al discloses that when the error exceeds 3%, the alarm prompts a physician to reexamine and correct the radiotherapy dosage by inputting a correction factor (equivalent to adjusting the radiotherapy device of claims 2 and 9 and adjusting the current therapy plan of claims 3 and 11).

With respect to claims 4-7, 10 and 12-14, Wu et al discloses that the input adjustment factor includes an attenuation factor (equivalent to attenuation data of claims 4 and 12), but a precision error is common general knowledge in the art; Wu et al discloses that an alarm (equivalent to a warning value of claims 5 and 13) is given when the error exceeds 3%; it is common general knowledge in the art to stop radiotherapy after the warning value is exceeded for a certain time (claims 6 and 10); Shanghai discloses that the radiotherapy dosage depends on the radiation field angle and area as well as dosage distribution (equivalent to the shape, position and intensity distribution of claims 7 and 14), and Wu et al discloses the attenuation factor and a wedge factor when adjusting the dosage (equivalent to the dosage of claims 7 and 10). Therefore a modification of Shanghai to include such features would have been obvious to one skilled in the art since these are common safety protocols used in such therapy to ensure that the actual therapy delivered meets the reference or planned therapy and if .

Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive. Applicant argues that the claims differ from the prior art in that the preset planned dosage is fixed while the prior art is not fixed and can be changed.  However claims 1 and 8 do not include any language directed to the preset planned dosage being fixed and unable to be changed, the amended claims only include that the information is “configured” when the device leaves the factory.  Further as long as the information is input prior to the device being used, whether the information is input or “configured” before the device leaves the factory or at the doctor’s office, the device would function or operate to perform the method in the same manner.  The specification (end of paragraph [0034]) recites that the information can also be obtained by being manually input and does not require it to be input prior to the device leaving the factory.  Also with regard to claim 8, when the information is input does not further limit the structural limitations of the device.  
It appears that the amended language may be more directed to a method of making the device and does not appear to further limit the device itself or a method of using the device. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791